    Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 1 of 16 PageID #:1602




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    MARKO L.,1                                   )
                                                 )
                          Plaintiff,             )
                                                 )           No. 16 C 9723
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW MARSHALL SAUL,                        )           Maria Valdez
    Commissioner of Social Security2,            )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Marko L.’s claims for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

The parties have consented to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). For the reasons that follow, Plaintiff’s motion

for summary judgment [Doc. No. 31] is denied, and the Commissioner’s request to

affirm the ALJ’s decision is granted.




1 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.

2Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
     Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 2 of 16 PageID #:1603




                                   BACKGROUND

I.      PROCEDURAL HISTORY

        Plaintiff originally filed his claim for DIB and SSI payments in January 2006,

alleging disability since April 21, 2005. On October 17, 2007, an Administrative

Law Judge (“ALJ”) held a hearing and on March 28, 2008 issued a decision finding

that Plaintiff had been under a disability from April 21, 2005 until April 1, 2007.

Plaintiff appealed the finding that his disability had terminated, and after the

Appeals Council denied review filed suit in federal court. On May 2, 2009, the

reviewing court issue an order affirming the ALJ’s decision.

        On June 21, 2010, Plaintiff filed a new application (the application at issue)

for DIB and SSI payments, alleging disability since his original onset date of April

21, 2005. A different ALJ held a hearing on May 31, 2012, and on June 29, 2012

found that res judicata applied to preclude a finding of disability from March 28,

2008 (the date of the prior ALJ’s decision) to May 2, 2009 (the date of the reviewing

court’s decision). The ALJ found Plaintiff was not under a disability since May 2,

2009. On February 26, 2014, the Appeals Council remanded the case, finding that

the ALJ improperly applied res judicata to the period from the date of the prior

ALJ’s decision to the date of the reviewing court’s decision. On November 13, 2014,

another hearing was held before the ALJ and on December 15, 2014, the ALJ found

Plaintiff not disabled.

        Plaintiff appealed again, and after the Appeals Council denied review, filed

this case on October 14, 2016. On July 20, 2018, this Court remanded the matter to




                                            2
      Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 3 of 16 PageID #:1604




the Commissioner for further proceedings pursuant to the sixth sentence of 42

U.S.C. § 405(g) for consideration of new evidence. On April 18, 2019, a hearing was

held before the ALJ. Plaintiff personally appeared and testified at the hearing and

was represented by counsel. Vocational expert Richard Fisher also testified.

         On May 24, 2019, the ALJ denied Plaintiff’s claim for benefits, finding him

not disabled under the Social Security Act. The Appeals Council then denied

Plaintiff’s request for review, leaving the ALJ’s decision as the final decision of the

Commissioner and, therefore, reviewable by the District Court under 42 U.S.C. §

405(g).3 See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of August 1, 2007. At step

two, the ALJ concluded that Plaintiff had the following severe impairments:

degenerative joint disease of the left knee, status post total knee arthroplasty in

2012; and left hip degenerative joint disease, status post acetabular repair. The ALJ

concluded at step three that his impairments, alone or in combination, do not meet

or medically equal a Listing. Before step four, the ALJ determined that Plaintiff

retained the RFC to perform sedentary work except:

         [T]he claimant can alternate between positions sitting for about an hour,
         then stand for a few minutes, and then resume sitting; sit a total of 6
         hours in an 8 hour workday; stand/walk about 2 hours total in an 8 hour

3   A supplemental record was filed on the docket on September 13, 2019.


                                              3
     Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 4 of 16 PageID #:1605




        workday with standing up to 30 minutes and walking up to 20 minutes
        at a time; the position changes are not a break from the workstation and
        the claimant can continue working during the position changes; never
        climb ladders/ropes/scaffolds, kneel, or crawl; occasionally climb
        ramps/stairs, balance, stoop, and crouch; no work around hazards like
        unprotected heights or moving, dangerous machinery; occasional
        pushing/pulling with the left lower extremity/foot controls; and
        frequently handle, finger, feel, and gross/fine manipulations with the
        non-dominant left upper extremity.

(R. 1037.)

        At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a carpenter. At step five, based upon the VE’s testimony and

Plaintiff’s age, education, work experience and RFC, the ALJ concluded that

Plaintiff can perform jobs existing in significant numbers in the national economy,

leading to a finding that he is not disabled under the Social Security Act.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former




                                            4
      Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 5 of 16 PageID #:1606




occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the




                                             5
   Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 6 of 16 PageID #:1607




ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).




                                             6
   Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 7 of 16 PageID #:1608




III.   ANALYSIS

       Plaintiff argues that the ALJ committed the following errors: (1) the ALJ

erroneously found that Plaintiff did not meet the criteria for listing 1.02; (2) she

erred in failing to consider a closed period of disability; (3) the ALJ erred in her

assessment of Plaintiff’s subjective symptom statements; (4) she erred in

discounting the opinion of Plaintiff’s treating physician; and (5) her step 5

determination was unsupported by substantial evidence.

       A.    Listing 1.02

       Plaintiff contends that his impairments meet the elements of listing 1.02,

which describes major dysfunction of a joint:

       Characterized by gross anatomical deformity (e.g., subluxation,
       contracture, bony or fibrous ankylosis, instability) and chronic joint pain
       and stiffness with signs of limitation of motion or other abnormal motion
       of the affected joint(s), and findings on appropriate medically acceptable
       imaging of joint space narrowing, bony destruction, or ankylosis of the
       affected joint(s). With:

       A. Involvement of one major peripheral weight-bearing joint (i.e., hip,
       knee, or ankle), resulting in ability to ambulate effectively, as defined in
       1.00B2b….

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.02A. An inability to ambulate effectively is

defined in the regulations as:

       (1) … an extreme limitation of the ability to walk, i.e., an impairment(s)
       that interferes very seriously with the individual’s ability to
       independently initiate, sustain, or complete activities. Ineffective
       ambulation is defined generally as having insufficient lower extremity
       functioning (see 1.00J) to permit independent ambulation without the
       use of a hand-held assistive device(s) that limits the functioning of both
       upper extremities….




                                            7
  Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 8 of 16 PageID #:1609




      (2) To ambulate effectively, individuals must be capable of sustaining a
      reasonable walking pace over a sufficient distance to be able to carry out
      activities of daily living. They must have the ability to travel without
      companion assistance to and from a place of employment or school.
      Therefore, examples of ineffective ambulation include, but are not
      limited to, the inability to walk without the use of a walker, two crutches
      or two canes, the inability to walk a block at a reasonable pace on rough
      or uneven surfaces, the inability to use standard public transportation,
      the inability to carry out routine ambulatory activities, such as shopping
      and banking, the inability to carry out routine ambulatory activities,
      such as shopping and banking, and the inability to climb a few steps at
      a reasonable pace with the use of a single hand rail. The ability to walk
      independently about one’s home without the use of assistive devices does
      not, in and of itself, constitutes effective ambulation.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00B2b.

      Plaintiff argues that the ALJ’s analysis of Listing 1.02 was insufficient and

unsupported by substantial evidence. In discussing Listing 1.02, the ALJ stated:

      Regarding the claimant’s degenerative joint disease of the left hip and
      knee, the undersigned reviewed Listing 1.02A (Major dysfunction of a
      joint(s) due to any cause). In order to meet the criteria of this listing,
      there must be involvement of one major peripheral weight-bearing joint,
      resulting in the inability to ambulate effectively. Here, however, there
      is no evidence that the claimant is unable to ambulate effectively. Even
      though, a treating physician, Dr. Samuel Chmell, an orthopedic
      surgeon, indicated that Listing 1.02A was met in an attorney-generated
      questionnaire in September 2014, the evidence does not substantiate
      that conclusion. Dr. Chmell’s opinion is discussed in greater detail
      below, but essentially, the evidence reflects that the claimant’s knee
      prosthesis was stable post-surgically, and there is little evidence of
      subsequent complication. The claimant’s motor strength in the lower
      extremities remained essentially intact even prior to surgery, as
      discussed below.

(R. 1037.) Thus, the ALJ’s analysis of Listing 1.02 was more detailed than Plaintiff

represents in his brief, and the analysis of Plaintiff’s ambulatory ability later in the

opinion must also be considered. See Jeske v. Saul, 955 F.3d 583, 590 (7th Cir. 2020)

(“[W]hen an ALJ explains how the evidence reveals a claimant’s residual functional



                                           8
   Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 9 of 16 PageID #:1610




capacity, that discussion may doubly explain how the evidence shows the claimant’s

impairment is not presumptively disabling under the pertinent listing. And, as

we’ve already recognized, ‘[t]o require the ALJ to repeat such a discussion

throughout [the] decision would be redundant.’”) (citation omitted).

      At the step three analysis and throughout the opinion, the ALJ thoroughly

discussed the medical evidence, including that Plaintiff’s knee was stable post-

surgery and his motor strength remained intact. Furthermore, Plaintiff challenges

the ALJ’s conclusion solely based on the fact that certain physicians found that

Plaintiff required a disabled parking spot. Plaintiff points to no authority that such

an observation by Plaintiff’s physicians compels a conclusion that Plaintiff cannot

ambulate effectively. The ALJ considered these findings explicitly and found them

unpersuasive. Thus, the Court finds the ALJ’s analysis supported by substantial

evidence.

      B.     Closed Period of Disability

      Plaintiff next argues the ALJ erred in failing to consider a closed period of

disability. Specifically, Plaintiff contends the ALJ should have at least considered a

closed period of disability during the time Plaintiff was being treated before his

knee replacement. The Programs Operations Manual System (“POMS”), an internal

agency guideline, states that a claimant is entitled to a closed period of disability if

he establishes that he is disabled for a continuous period of twelve months or more

but is not disabled at the time of decision. See DI 25510.001 Closed Period of




                                            9
  Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 10 of 16 PageID #:1611




Disability, POMS, Social Security, https://secure.ssa.gov/poms.nsf/lnx/0425510001.

See also 20 C.F.R. §§ 404.1594, 416.994.

      Contrary to Plaintiff’s argument, the ALJ explicitly considered medical

evidence beginning from March 29, 2008, the date after the prior ALJ’s decision

denying benefits. The ALJ also found that Plaintiff was not under a disability since

August 1, 2007 through May 30, 2019. Plaintiff simply argues that “[t]he ALJ’s

rationale for denial is largely based in evidence from after Lymperopulos’ knee

replacement” and is thus erroneous. (Doc. No. 32 at 11.) However, Plaintiff does not

cite any authority stating that the ALJ is required to do any more than the ALJ did

here—consider medical evidence at all relevant times and determine whether

Plaintiff was under a disability at any relevant time. Significantly, the Court notes

that contrary to Plaintiff’s running theme of the ALJ failing to differentiate between

evidence before and after Plaintiff’s knee surgery, the ALJ explicitly discusses the

difference between the two time periods and notes that Plaintiff’s condition

improved following the surgery. The Court will not remand the case on this basis.

      C.     Subjective Statements

      Plaintiff next argues the ALJ failed to properly evaluate his subjective

symptom statements, but Plaintiff offers no persuasive reason that the ALJ’s

evaluation of Plaintiff’s testimony was erroneous. The Court may overturn an ALJ’s

credibility determination only if it is “patently wrong,” but “failure to adequately

explain his or her credibility finding by discussing specific reasons supported by the

record is grounds for reversal[.]” Minnick v. Colvin, 775 F.3d 929, 937 (7th Cir.




                                           10
    Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 11 of 16 PageID #:1612




2015) (citations omitted). Plaintiff makes one argument on this issue: that the ALJ

erred in discussing Plaintiff’s testimony that he was “stockpiling” his extra pain

medication instead of taking it as prescribed.4

        The ALJ’s interpretation of this comment as negating Plaintiff’s complaints

of pain somewhat is reasonable, however, and Plaintiff essentially requests that the

Court reweigh the evidence to arrive at a different conclusion. This is impermissible

and the Court will not re-interpret the statement as Plaintiff requests where the

ALJ’s interpretation is supported by substantial evidence. See Elder, 529 F.3d at

413 (ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as

long as “the decision is adequately supported.”). The ALJ’s discussion of the medical

evidence as it related to Plaintiff’s credibility, including his prescription medication

regimen, was thorough and supported by substantial evidence.




4 To the extent Plaintiff attempts to raise any argument related to the credibility
determination aside from the argument regarding prescription medication, such as the ALJ
“offer[ing] no other grounds for discounting Lymperopulos’ complaints before his 2012 knee
replacement[,]” Plaintiff has not explained that argument in any detail. Thus, Plaintiff has
waived any other argument. See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016)
(“[P]erfunctory and undeveloped arguments, and arguments that are unsupported by
pertinent authority, are waived[.]”).



                                            11
    Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 12 of 16 PageID #:1613




        D.    Treating Physician Rule5

        Plaintiff argues the ALJ failed to follow the “treating physician rule” by not

appropriately weighing the opinion of his treating physician and failed to include in

the RFC assessment Plaintiff’s need to elevate and ice his knee. An ALJ must give

controlling weight to a treating physician’s opinion if the opinion is both “well-

supported” and “not inconsistent with the other substantial evidence” in the case

record. 20 C.F.R. § 404.1527(c); see Scott v. Astrue, 647 F.3d 734, 739 (7th Cir.

2011). The ALJ must also “offer good reasons for discounting” the opinion of a

treating physician. Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (internal

quotations omitted); Scott, 647 F.3d at 739; see also Israel v. Colvin, 840 F.3d 432,

437 (7th Cir. 2016) (“A contradictory opinion of a non-examining physician does not,

by itself, suffice as a justification for discounting the opinion of the treating

physician.”). The regulations require the ALJ to consider a variety of factors,

including: (1) the length, nature, and extent of the treatment relationship; (2) the

frequency of examination; (3) the physician’s specialty; (4) the types of tests

performed; and (5) the consistency and support for the physician’s opinion. See 20

C.F.R. § 404.1527(c).




5 The Social Security Administration has modified the treating physician rule to eliminate
the “controlling weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give
any specific evidentiary weight, including controlling weight, to any medical opinion(s) . . . ,
including those from your medical sources.”). However, the new regulations apply only to
disability applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1527 (“For
claims filed (see § 404.614) before March 27, 2017, the rules in this section apply.”).
Plaintiff’s application in this case was filed in 2010, and therefore the ALJ was required to
apply the former treating physician rule.


                                              12
    Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 13 of 16 PageID #:1614




        Plaintiff’s treating orthopedic surgeon, Dr. Chmell, stated in September 2014

that Plaintiff would need to “lie down [and] occasionally elevate the [left] knee”

during the workday.6 (R. 983.) The ALJ extensively discussed Dr. Chmell’s medical

opinion generally, and the Court will not repeat the entire discussion here.

However, the following portion of the ALJ’s opinion (among others) is relevant to

Plaintiff’s only specific challenge:

        Dr. Chmell added that the claimant would lie down during the day and
        occasionally elevate the knee but did not indicate a specific duration or
        frequency that the claimant did this. Here, Dr. Chmell provided more
        description of functional restrictions though his report of “problems”
        with certain movements lack detail to specific ability to perform those
        activities. Overall, however, the noted restrictions or “problems” are
        more consistent with the evidence but are not fully supported by the
        evidence as a whole. Dr. Chmell’s report that the claimant can sit and
        stand for only about one hour at a stretch has been included in the above
        residual functional capacity, but the need to lie down throughout the
        day to elevate the knee is not supported by substantial evidence. In
        terms of symptoms and clinical findings, Dr. Chmell noted pain and
        stiffness, pain to palpation over the patella, and 0-90 degree range of
        motion with pain. However, the doctor acknowledged that the x-rays
        show a stable prosthesis. The doctor’s notes fail to mention problems
        with weakness, chronic swelling, or circulatory issues that might
        support a need to elevate the leg.

(R. 1048.) As reflected by the above portion of the opinion and the rest of the ALJ’s

discussion, she carefully considered Dr. Chmell’s opinion and especially his sit/stand

restriction and opinion related to elevating/icing the left knee. Contrary to

Plaintiff’s contention, the ALJ did not cherry-pick the evidence and discussed many

of Dr. Chmell’s treatment notes and their overall context. See Simila v. Astrue, 573



6Dr. Chmell stated this as part of a more detailed impairment questionnaire, but Plaintiff
raises as error only the ALJ’s failure to include the elevating/icing the knee limitation in
Plaintiff’s RFC.


                                             13
    Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 14 of 16 PageID #:1615




F.3d 503, 516 (7th Cir. 2009) (“[T]he ALJ is not required to discuss every piece of

evidence but is instead required to build a logical bridge from the evidence to her

conclusions.”). That the ALJ’s careful evaluation of the opinion resulted in her

adopting Dr. Chmell’s opinion related to sitting/standing and not his opinion related

to elevating/icing the knee is not error. This is especially so here considering the

vagueness of Dr. Chmell’s opinion (which the ALJ noted) as to frequency, duration

and other details of the elevation and icing required. The Court will not reweigh the

evidence where the ALJ’s conclusion was reasonable and supported by substantial

evidence. See Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). Accordingly, the

Court finds the ALJ’s evaluation of the medical opinion evidence and RFC

assessment supported by substantial evidence.

        E.    Step Five

        Finally, Plaintiff argues the ALJ’s Step 5 finding is not supported by

substantial evidence because 99,000 jobs is not a significant number of jobs.7 It is

the Commissioner’s burden at Step 5 to show a significant number of jobs the

claimant can perform existing in the economy. Walker v. Bowen, 834 F.2d 635, 640

(7th Cir. 1987). In her opinion, the ALJ found that Plaintiff could perform the jobs

of telephone quotation clerk (59,000 available), order clerk food and beverage

(16,000 job available), and charge account clerk (24,000 jobs available). Plaintiff



7Plaintiff’s implication, raised in a footnote, that the VE’s testimony was inconsistent with
SkillTran’s JobBrowser Pro, is not sufficient to raise the argument in an opening brief.
Crespo, 824 F.3d at 674. However, even if it were sufficiently raised, it is unpersuasive as
Plaintiff did not challenge at the hearing the VE’s testimony regarding the number of jobs
available. See Donahue v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002).


                                             14
  Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 15 of 16 PageID #:1616




cites only a non-precedential case from another district that found that 120,350 jobs

was not significant. See Sally S. v. Berryhill, No. 2:18-cv-460, 2019 WL 3335033, at

*11 (N.D. Ind. July 23, 2019).

      However, Seventh Circuit precedent casts doubt on the conclusion in that

case. See Liskowitz v. Astrue, 559 F.3d 736, 743 (7th Cir. 2009) (finding that it is

“well-established that 1,000 jobs is a significant number” for regional job

availability); Weatherbee v. Astrue, 649 F.3d 656, 572 (7th Cir. 2011) (finding that

3,900 jobs in the regional economy and 140,000 jobs in the national economy were

“well above the threshold for significance.”). Furthermore, other circuits that have

considered the issue have found that far fewer jobs constituted “significant” jobs in

the national economy. See Sanchez v. Comm’r of Soc. Sec., 705 F. App’x 95, 99 (3d

Cir. 2017) (finding 18,000 jobs in the national economy is significant); Taskila v.

Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (finding 6,000 jobs in the

national economy significant); Johnson v. Chater, 108 F.3d 178, 180 (8th Cir. 1997)

(finding 10,000 jobs in the national economy significant). In considering the weight

of the above precedent and in the absence of any controlling authority or even

authority in this district that the number of jobs in the national economy here is not

significant, the Court finds that 99,000 jobs available in the national economy is

significant.




                                          15
  Case: 1:16-cv-09723 Document #: 47 Filed: 03/05/21 Page 16 of 16 PageID #:1617




                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

31] is denied, and the Commissioner’s request to affirm the ALJ’s decision is

granted.



SO ORDERED.                                   ENTERED:




DATE:        March 5, 2021                    ___________________________
                                              HON. MARIA VALDEZ
                                              United States Magistrate Judge




                                         16
